UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D/A (Amendment No. 3) Under the Securities Exchange Act of 1934 TransAct Technologies Incorporated (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) James C. Roumell Roumell Asset Management, LLC 2 Wisconsin Circle, Suite 660 Chevy Chase, MD20815 (301) 656-8500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 18, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rules 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.x The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes CUSIP No. 892918103 13D/A Page 2 of 7 Pages 1 Name of Reporting Person/ I.R.S. Identification No. of Above Person (Entities Only) Roumell Asset Management, LLC 52-2145132 2 Check the Appropriate Box if a Member of a Group (a) ¨ (b) o 3 SEC Use Only 4 Source of Funds(See Instructions) OO 5 Check If Disclosure Of Legal Proceedings Is Required Pursuant ToItems 2(d) or 2(e)o 6 Citizenship Or PlaceOfOrganization Maryland NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 Sole Voting Power 66,300* 8 Shared Voting Power 751,380** 9 Sole Dispositive Power 66,300* 10 Shared Dispositive Power 751,380** 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Checkif theAggregate Amountin Row (11) Excludes Certain Shareso (See Instructions) Not Applicable 13 Percent of Class Represented by Amount in Row(11)9.3%*** 14 Type of Reporting Person IA * These shares are deemed to be owned beneficially by Roumell Asset Management, LLC solely as a result of its discretionary power over such shares as investment advisor to the Roumell Opportunistic Value Fund (the “Fund”). **These shares are deemed to be owned beneficially by Roumell Asset Management, LLC (“RAM”) solely as a result of its discretionary power over such shares as investment adviser to its clients. ***The denominator is based on 8,786,559 shares of common stock outstanding as of July 31, 2012, as stated on the facing page of the Form 10-Q for the quarter ended June 30, 2012 (the “Form 10-Q”) filed by Transact Technologies Incorporated. CUSIP No. 892918103 13D/A Page3 of 7 Pages 1 Name of Reporting Person/ I.R.S. Identification No. of Above Person (Entities Only) James C. Roumell 2 Check the Appropriate Box if a Member of a Group (a) ¨ (b) o 3 SEC Use Only 4 Source of Funds(See Instructions) PF 5 Check If Disclosure Of Legal Proceedings Is Required Pursuant ToItems 2(d) or 2(e)o 6 Citizenship Or PlaceOfOrganization United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 Sole Voting Power 76,630* 8 Shared Voting Power 751,380** 9 Sole Dispositive Power 76,630* 10 Shared Dispositive Power 751,380** 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Checkif theAggregate Amountin Row (11) Excludes Certain Shareso (See Instructions) Not Applicable 13 Percent of Class Represented by Amount in Row(11) 9.4% 14 Type of Reporting Person IN *Includes 66,300 shares held by the Fund. **Roumell is the President of RAM and holds a controlling percentage of its outstanding voting securities and, as result of his position with and ownership of securities of RAM, Roumell could be deemed the beneficial owner of the shares beneficially owned by RAM. *** The denominator is based on 8,786,559 shares of common stock outstanding as of July 31, 2012, as stated on the facing page of the Form 10-Q filed by Transact Technologies Incorporated. CUSIP No. 892918103 13D/A Page 4 of 7 Pages Item 3.Source and Amount of Funds or Other Consideration. Roumell Asset Management is a registered investment adviser under the Investment Advisers Act of 1940.Roumell Asset Management directed client accounts as to which it had discretionary authority to purchase, for the clients’ benefit and in the clients’ names (or in street name) shares of common stock of TransAct Technologies Incorporated (the “Issuer”).The aggregate purchase price was $6,721,507, inclusive of brokerage commissions.The sources of funding for these purchases were individual client funds. Roumell Asset Management is the sole investment advisor to the Roumell Opportunistic Value Fund (the “Fund”), an investment company registered under the Investment Company Act of 1940.As investment advisor to the Fund, Roumell Asset Management caused the Fund to purchase 66,300 shares of common stock of the Issuer.The aggregate purchase price was $752,011, inclusive of brokerage commissions.The sources of funding for these purchases were proceeds from the sale of Fund shares. Mr. Roumell purchased 10,330 shares of common stock for an aggregate purchase price of $93,834, inclusive of brokerage commissions.The source of funding for these purchases was funds in his retirement account. Item 4.Purpose of Transaction. Roumell Asset Management, LLC and James C. Roumell (the “Reporting Persons”) acquired shares of the common stock of the Issuer as part of their ordinary course of business for investment purposes, based on their belief that the Issuer’s stock is undervalued and represents an attractive investment opportunity.The Reporting Persons recently discovered that, as of October 18, 2012, sales and account transfers had exceeded one percent of the outstanding shares of common stock of the Issuer. As previously disclosed, as of January 9, 2012, the Reporting Persons decided to attempt to discuss factors contributing to the current undervaluation of the Issuer’s stock and new strategies to create and maximize value for the Issuer’s stockholders directly with the Issuer’s management and board of directors.Accordingly, the Reporting Persons sent a letter, dated January 11, 2012, to the Issuer’s board of directors.A copy of this letter was filed with the original Schedule 13D on January 11, 2012 (the “Original 13D”) as Exhibit 7.02. As disclosed in the Original 13D, the Reporting Persons also reserved the right to enter into discussions with third parties that may be interested in acquiring the Issuer or may propose matters directly to the Issuer’s stockholders.Mr. Roumell had discussions with third parties, although neither Mr. Roumell nor, to the Reporting Persons’ knowledge, any such third party, have any plans or proposals with respect to transactions involving Issuer.Based on these discussions and other factors described in a letter dated April 10, 2012, the Reporting Persons sent a second letter to the Issuer’s Board of Directors.A copy of the second letter was filed with Amendment No. 1 on Schedule 13D/A (“Amendment No. 1”) as Exhibit 7.03.After six months of inaction by the Issuer and its Board of Directors, the Reporting Persons felt compelled to send another letter to the Board of Directors.A copy of this letter is being filed as Exhibit 7.04 to this Schedule 13D/A.The contents of this letter are incorporated herein by reference. The Reporting Persons have no current intention to purchase additional securities of the Issuer.The Reporting Persons, in the ordinary course of business, regularly review their equity interest in the Issuer and may from time to time, in the ordinary course of business, dispose of all or any portion of the shares of Issuer common stock beneficially owned by them depending on market conditions and other factors.In addition, Roumell Asset Management is required to sell or transfer shares of the Issuer’s common stock from time to time to accommodate client requests.Any sales of the Issuer’s common stock may be in the open market, privately negotiated transactions or otherwise. CUSIP No. 892918103 13D/A Page 5 of 7 Pages Except as set forth above, the Reporting Persons do not have at this time any specific plans which would result in (a) the acquisition by the Reporting Persons of additional securities of the Issuer or the disposition by the Reporting Persons of securities of the Issuer; (b) any extraordinary corporate transactions such as a merger, reorganization or liquidation involving the Issuer or any of its subsidiaries; (c) any sale or transfer of a material amount of the assets of the Issuer or of any of its subsidiaries; (d) any change in the present management or board of directors, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board of directors; (e) any material change in the present capitalization or dividend policy of the Issuer; (f) any other material change in the Issuer’s business or corporate structure; (g) any change in the Issuer’s charter or bylaws which may impede the acquisition of control of the Issuer by any person; (h) the Issuer’s common stock being delisted from a national securities exchange or ceasing to be authorized to be quoted in an inter-dealer quotation system or a registered national securities association; (i) causing a class of equity securities of the Issuer to become eligible for termination of registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934; or (j) any action similar to those enumerated above. Item 5.Interest in Securities of the Issuer. (a)See Items 11 and 13 of the cover pages of this Schedule 13D/A, which Items are incorporated herein by reference, for the aggregate number of shares and percentage of common stock owned by each of the Reporting Persons. (b)See Items 7, 8, 9 and 10 of the cover pages to this Schedule 13D/A, which Items are incorporated herein by reference, for the aggregate number of shares of common stock beneficially owned by each of the Reporting Persons as to which there is sole or shared power to vote or direct the vote and sole or shared power to dispose or to direct the disposition of such shares of common stock. The 66,300 shares are deemed to be owned beneficially by Roumell Asset Management solely as a result of its discretionary power over such shares as investment advisor to the Fund. The 751,380 shares are deemed to be owned beneficially by Roumell Asset Management solely as a result of its discretionary power over such shares as investment adviser.Mr. Roumell is the President of Roumell Asset Management and holds a controlling percentage of its outstanding voting securities and, as a result of his position with and ownership of securities of Roumell Asset Management, Mr. Roumell could be deemed the beneficial owner of the shares beneficially owned by Roumell Asset Management and the Fund. The percentage of the common stock set forth for each Reporting Person in this Item 5 was calculated based upon on the 8,786,599 shares of common stock outstanding as of July 31, 2012, as stated on the facing page of the Form 10-Q for the quarter ended June 30, 2012 filed by the Issuer. (c)During the 60-day period ended November 7, 2012, Roumell Asset Management did not purchase any shares of the Issuer’s common stock but did conduct the following sales of the Issuer’s common stock.Each of the below listed sales was executed to accommodate redemptions and for client tax planning and other personal purposes, and conducted in the open market for cash.Sale prices exclude brokerage commissions paid. Date No. of Shares Aggregate Sale Price 9/06/2012 9/10/2012 9/26/2012 10/10/2012 10/11/2012 10/12/2012 10/15/2012 CUSIP No. 892918103 13D/A Page 6 of 7 Pages Date No. of Shares
